Case 1:20-cv-23828-MGC Document 1-2 Entered on FLSD Docket 09/15/2020 Page 1 of 6
Filing # 109626736 E-Filed 06/30/2020 04:46:10 PM

FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
for completion.)

 

 

 

I. CASE STYLE
IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
INAND FOR MIAMI-DADE COUNTY, FLORIDA
Case No.:
Judge:
Loida Esther Garcia
Plaintiff
Vs.
Costco Wholesale Corporation
Defendant
ll. AMOUNT OF CLAIM
Please indicate the estimated amount of the claim rounded to the nearest dollar $30,001
I. TYPE OF CASE __ (If the case fits more than one type of case, select the most definitive category.) If the
most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
category and subcategory lines.
Malpractice — other professional
C1) Condominium I Other
O01 Contracts and indebtedness OC sAntitrust/Trade Regulation
© Eminent domain C2 sBusiness Transaction
© Auto negligence O Circuit Civil - Not Applicable
& Negligence — other f] ~~ «Constitutional challenge-statute or ordinance
O _sBusiness governance © Constitutional challenge-proposed amendment
 ~_sBusiness torts 1 ‘Corporate Trusts
1 — Environmental/Toxic tort f1 Discrimination-employment or other
4 sThird party indemnification 0 CsInsurance claims
© Construction defect © Intellectual property
© Mass tort {] _Libel/Slander
© Negligent security 2 Shareholder derivative action
f Nursing home negligence OS séSecurities litigation
& Premises liability - commercial 1 _sTrade secrets
© Premises liability ~ residential © Trust litigation
O Products liability
© Real Property/Mortgage foreclosure £1 County Civil
~~ Commercial foreclosure © Small Claims up to $8,000
(1 Homestead residential foreclosure QO Cwil
1 __Non-homestead residential foreclosure {1 Replevins
© Other real property actions QO sCEvictions
1 Professional malpractice {) ~— Other civil (non-monetary)
Malpractice - business
Malpractice — medical

 

 

 
Case 1:20-cv-23828-MGC Document 1-2 Entered on FLSD Docket 09/15/2020 Page 2 of 6

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes Fj No

IV. REMEDIES SOUGHT (check ail that appiy):
Monetary;
fC Non-monetary declaratory or injunctive relief;
Punitive
V. NUMBER OF CAUSES OF ACTION:
(Specify)

|

Vi. IS THIS CASE A CLASS ACTION LAWSUIT?
CU] Yes
No

Vi. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
il No

O Yes - If “yes” list all related cases by name, case number and court:

VII. IS JURY TRIAL DEMANDED IN COMPLAINT?
Yes
CT) No

 

| CERTIFY that the information | have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that | have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature: s/ Fernando J. Pomares
Attorney or party
FL Bar No.: 88341
(Bar number, if attorney)
Fernando J. Pomares
(Type or print name)
Date: 06/30/2020

 
Case 1:20-cv-23828-MGC Document 1-2 Entered on FLSD Docket 09/15/2020 Page 3of6.

. 3

Filing # 109626736 E-Filed 06/30/2020 04:46:10 PM

IN THE CIRCUIT COURT OF THE

11"JUDICIAL CIRCUIT INAND
FOR MIAMI DADE COUNTY, FLORIDA
LOIDA ESTHER GARCIA, GENERAL JURISDICTION DIVISION .
CASENO: JH 99_ F\ I. 7 a-o
Plaintiff (s), 2020- O1A7T471-CH-O |

FLORIDA BAR NO: 088341
vs.

COSTCO WHOLESALE CORPORATION,

Defendant (s),
/

 

COMPLAINT

COMES NOW, the Plaintiff, by and through her undersigned counsel and sues
the Defendants and alleges:
1. This is an action for damages in excess of Thirty Thousand Dollars ($30,000),
exclusive of interest, costs and attorney’s fees.
2. On or about February 20, 2019, COSTCO WHOLESALE CORPORATION,
was the owner and in possession of a building located at 7795 W Flagler Street, Miami,
Florida.
3. At that time and place, Plaintiff went into the store as a customer and as such
Defendant owed to Plaintiff a duty of reasonable care for the safety of Plaintiff,
4, Defendant breached said duty by having an employee negligently push a stock
cart full of merchandise where customers routinely walk. As Plaintiff was walking
through the store, she was struck by the stock cart full of boxed merchandise pushed by
its employee. The boxes fell from the cart and landed on the Plaintiff within Defendant’s

property.

 
Case 1:20-cv-23828-MGC Document 1-2 Entered on FLSD Docket 09/15/2020 Page 4 of 6

5. The employee who struck the Plaintiff was acting within the scope and course of

’ his/her employment with Defendant.
6, As a result, Plaintiff suffered bodily injury and resulting pain and suffering,

disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,
expense of hospitalization, medical and nursing care and treatment, loss of earnings, loss
of ability to earn money and aggravation of a previously existing condition. The losses
are either permanent or continuing and Plaintiff will suffer the losses in the future.
WHEREFORE Plaintiff demands judgment for damages against Defendant,
COSTCO WHOLESALE CORPORATION, plus court costs and further demands trial

by jury in this cause.

Dated this 30, y i , 2020.

 

 

FERNANDO POMARES, ESQ. MICHAEL WEISBERG, ESQ.
Attorney for Plain Co-counsel for Plaintiff

12002 SW 128 Court, Suite 104 1300 Coral Way, Suite 300
Miami, Florida, 33186 Miami, Florida, 33145

Tel. No. (305) 256-2265 Tel. No (305)854-0996

Fax No. (305)256-2275 Fax No. (305) 403-0440

E-Mail: fpomares@pomareslaw.com E-mail: weisbergandweisberglaw@gmail.com

 

 
Case 1:20-cv-23828-MGC Document 1-2 Entered on FLSD Docket 09/15/2020 Page 5 of 6

oy

Filing # 111411720 E-Filed 08/06/2020 04:05:06 PM

IN THE CIRCUIT COURT OF THE
11" JUDICIAL CIRCUIT IN AND
FOR MIAMI DADE COUNTY, FLORIDA

LOIDA ESTHER GARCIA, GENERAL JURISDICTION DIVISION
CASENO:  2020-013797-CA-01

Plaintiff (s),

FLORIDA BAR NO: 088341
vs.

COSTCO WHOLESALE CORPORATION, Z| (| | fp
Defendant (s), / \ : 0 SOK

AMENDED SUMMONS
THE STATE OF FLORIDA:

To Each Sheriff of the State:
YOU ARE COMMANDED to serve this summons and a copy of the complaint in

this action on Defendant, COSTCO WHOLESALE CORPORATION

BY SERVING: CT CORPORATION SYSTEM
as Registered Agent
1200 South Pine Island Road
Plantation, Fl. 33324

Each Defendant is required to serve written defenses to the complaint or petition
on Fernando Pomares, Plaintiff's attorney, whose address is 12002 SW 128 Court,
Suite 104, Miami, Florida 33186 and Michael Weisberg, 1300 Coral Way, Suite 300,
Miami, FI. 33145, within 20 days after service of this summons on that Defendant,
exclusive of the day of service, and to file the original of the defenses with the clerk of
this Court either before service on Plaintiff's attorney or immediately thereafter. Ifa
Defendant fails to do so, a default will be entered against that Defendant for the relief
demanded in the complaint or petition.

DATED on 8/13/2020 , 2020.

 

HARVEY RUVIN
As Clerk of the Court

  
  
 

BY: fs
As Deputy @

 
Case 1:20-cv-23828-MGC Document 1-2 Entered on FLSD Docket 09/15/2020 Page 6 of 6

 

, CT Corporation

Service of Process
Transmittal
08/18/2020

CT Log Number 538110366

TO: Laura Aznavoorian, Litigation Supervisor
Gallagher Bassett Services, Inc.

1901.

Meyers Rd, Suite 200C
Oakbrook Terrace, IL 60181

RE: Process Served in Florida

FOR: Costco Wholesale Corporation (Domestic State: WA)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:
ON WHOM PROCESS WAS SERVED:
DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

For Questions:

LOIDA ESTHER GARCIA, Pltf. vs. COSTCO WHOLESALE CORPORATION, Dft.

None Specified
Case # 2020013797CA01

Personal Injury

C T Corporation System, Plantation, FL
By Process Server on 08/18/2020 at 11:13
Florida

None Specified

None Specified

CT has retained the current log, Retain Date: 08/18/2020, Expected Purge Date:.
09/02/2020

Image SOP
Email Notification, Laura Aznavoorian laura_aznavoorian@gbtpa.com
Email Notification, Zois Johnston zjohnston@costco.com

Email Notification, Maureen Papier maureen_papier@gbtpa.com

C T Corporation System
1999 Bryan Street
Suite 900

Dallas, TX 75201

866-665-5799
SouthTeam2@wolterskluwer.com

Page 1 of 1/ AA

Information displayed on this transmittat {s for CT
Corporation's record keeping purposes only and is provided to
the reciplent for quick reference. This information does not
constitute a legal apinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves, Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on. certified mail recefpts
confirm receipt of package only, not contents,

 
